Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0156053 (Horai).
With respect to claim 1, Horai teaches a fuel cell comprising electrolyte membrane interposed between electrode layers (PP 0007), which would read on a separator. The membrane electrode assembly comprises a resin frame that is integrally provided in the periphery (PP 0018) which would result in an outermost portion having the resin without the metal or carbon layer.  The separators are made of a stainless steel (PP 0019) and have a first and second gas diffusion layer (PP 0023). The first gas diffusion layer may be a carbon (PP  0024) and the second gas diffusion layer may be a metal such as chromium (PP 0025). The gas diffusion layers are located in the middle portion of the frame (PP 0023, Fig. 3A). The outer and middle portion are shown in Fig. 3A, copied and annotated below:

    PNG
    media_image1.png
    398
    425
    media_image1.png
    Greyscale

Horai fails to teach the carbon layer on the dissimilar metal layer.  It would have been obvious to one of ordinary skill in the art to form the layers in any desired arrangement.  It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to claim 2, the second gas diffusion layer may be chromium (PP 0025).
With respect to claim 3, The gas diffusion layers may be formed on formed on both surface of the surface (PP 0045), and a resin frame made be provided on the periphery (PP 0018). Horai fails to teach the carbon layer on the dissimilar metal layer.  It would have been obvious to one of ordinary skill in the art to form the layers in any desired arrangement.  It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/Examiner, Art Unit 1724          

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759